Motion for leave to appeal to the Court of Appeals denied, without costs. We are of opinion that we may not, by certifying questions, dispense with the constitutional requirement that defendants stipulate for judgment absolute in the event of affirmance. (Mundt v. Glokner, 24 App. Div. 110; 160 N. Y. 571; New York Central & Hudson River Railroad Company v. State of New York, 166 id. 286; Smith v. Furst, 188 App. Div. 892; Gross & Son v. State of New York, 243 N. Y. 629.) Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ., concur.